Citation Nr: 1432658	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to an increased rating for mild degenerative bone spur changes of the right elbow (right elbow disability), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO denied claims of service connection for bilateral knee disabilities and granted a claim of service connection for a right elbow disability and assigned a 10 percent rating. 

The Veteran testified at a hearing before the undersigned at the RO in March 2013. A transcript of the hearing is associated with the claims file and has been reviewed. 

The issue of an increased rating for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1. A right knee disability, to include arthritis, is not related to a disease or injury in service. 

2. The Veteran does not have a current left knee disability. 



CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2. The criteria for service connection for a left knee disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In letters dated in January and March 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under the VCAA. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, VA and other medical records have been associated with the claims file. The Veteran attempted to obtain more records from UPMC, but was informed by that facility that the records were not available (see March 2013 representative's letter). 

The Veteran was given a VA examination in January 2012 which is fully adequate as it included a file review summary, an interview with the Veteran, a physical evaluation and accurate factual support for the conclusions reached. For reasons explained further below, the Board finds the VA examination report is fully adequate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the need for an opinion linking current disabilities to service was discussed.  The undersigned suggested the submission of such an opinion and held the record open so that the Veteran could submit this evidence. The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). Existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). As arthritis has been diagnosed, the Board will consider this avenue of entitlement. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

Due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a)(1) (West 2002). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2013). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service). 

Upon entering service in January 1981, the Veteran's report of medical examination (RME) showed that a clinical evaluation of the knees is normal. He had a past foot issue which was considered nondisabling. The report of medical history (RMH) showed he denied swollen or painful joints, arthritis, lameness, or a trick/locked knee. By April, however, he reported bilateral knee problems for two weeks. When evaluated, he stated he had knee pain for the past two years. He had intermittent swelling in the past and currently there was swelling and tenderness. An X-ray showed negative results. The assessment was Osgood-Schlatter disease. He was referred to physical therapy (PT). At the PT clinic, the assessment was patellar pain syndrome and patellar tendonitis. 

In October 1981, a service treatment record shows the Veteran complained of his left knee hurting after one day. "Patient stated he jumped into a ditch while on detail yesterday." The assessment was again patellar pain syndrome; activity decrease was recommended for the next five days. 

In June 1987, a RME showed clinical evaluation of lower extremities was normal. The RMH showed he reported painful joints and a bone/joint/other deformity, but no trick/locked knee. He also reported that his right knee swelled occasionally when he played basketball, but it rarely gave way. 

In January 1990, an emergency room (ER) service treatment record showed the Veteran complained of hearing his left knee pop while playing basketball and had soreness with bending since that time. There was decreased range of motion. An X-ray was "grossly within normal limits." There was questionable patella involvement. The final impression was "left knee trauma with obvious patella fracture." Discharge instructions noted he would be contacted by the orthopedic service if necessary if radiology read a positive fracture. A follow up service treatment record noted the left knee was extremely tender over the patella and he was unable to flex the knee. The assessment was tear of patellar tendon at the lower imaging of the patella. 

In November 1990, an ER service treatment record showed the Veteran complained his right knee and calf were hard to walk on. He was at the gym playing basketball when he landed on another player's foot. His right knee gave way. An X-ray showed no fracture, injury or arthritis. The final impression was knee strain. While two November 1990 records states it was the left knee, it is clear from the X-ray and other November 1990 records the injury was to the right knee (see also the December 1990 profile referencing right knee sprain). 

Finally, a January 1992 orthopedic service treatment record showed the Veteran was a "big time weight lifter" who had aching in his bilateral knees for years. X-rays of the knees were taken and showed no specific pathology other than excessively large anterior tibial tubercles. The impression was chronic overuse syndrome of the tibial tubercles secondary to weight lifting. 

Post service, July 2008 private records note right knee sprain. A follow up record showed he had a painful knee and effusion; "no prior injury." July and August 2008 PT records showed a diagnosis of chondromalacia patella of the left knee, but a letter from Dr. U. clarifies that in July 2008 the Veteran sustained injury to his right knee at work when he was waxing some floors and slipped (see also July 2008 occupational medicine note and handwritten complaint from the Veteran stating it was the right knee). He twisted his knee in complained of pain and swelling. X-rays were basically unremarkable and in MRI showed effusion and some narrowing of the patellofemoral joint as well as slight irregularity of the mensci, but no obvious tears. He had mild effusion, and normal stance, and walked with a slight limp. PT was recommended. 

The Veteran contended in his December 2008 claim for service connection that he had a right knee disability that was incurred in January 1992. He explained that while in service he was a weightlifter, and while lifting, he heard a pop; his knee had bothered him ever since. Examination revealed that his knee had "prominent tibial tubercles anteriorly that are tender and when palpated cause reproduction of pain." In other statements, the Veteran noted he had trouble walking and using stairs (see February and April 2009 statements). 

In January 2009, a VA X-ray of the right knee showed chondrocalcinosis. In June 2009, a VA orthopedic record showed the Veteran complained of right knee pain. He reported a right knee injury during a pop while squatting in the military in 1992. He stated he was evaluated at the time told that he strained some ligaments. The Veteran walked a lot at his job and had intermittent episodes of the right knee giving away swelling with activity. An X-ray noted well-maintained joint spaces with chondrocalcinosis of the right knee. Bilateral proximal tibia and fibula synostosis was noted. The assessment was right knee pseudogout with signs of patellofemoral disease and concerning for meniscal pathology. 

In March 2009, the mother of the Veteran's child, wrote to say she remembered that in 1992 when he came home from service he complained about his right knee burning and sending excruciating pain through his right side. He would complain after participating in Army's recreational football games. Throughout the years knee complaints continued. April 2009 statements from coworkers M.A. and C.A. noted the Veteran had trouble with stairs. 

In September 2009, the Veteran received a VA examination where he reported a history of right knee pain but stated he was not being seen for it. He had PT for the right knee, but this was for a work-related injury. Upon ambulation, he had an antalgic gait favoring the right knee with no assistive devices. He had apparent arthritic changes of the right knee that were not part of his service-connected disability and was not examined at the time. 

In December, the Veteran reported to the VA orthopedic service that he had right knee pain and decreased range of motion. He reported originally suffering a right knee injury in service in 1992. Then in 2009, he re-injured it. X-rays reveal chondrocalcinosis present throughout the joint and mild to moderate degenerative changes of the patellofemoral joint. MRI report stated that the menisci are intact. The ligaments are also intact. There was moderate size effusion and minimal to moderate degenerative disease of the patellofemoral compartment. The assessment was right knee pain and chondrocalcinosis on X-rays, suggestive of possible pseudogout. 

The Veteran stated in his April 2010 notice of disagreement that a knee condition did not exist prior to service. He asserted the first time of knee treatment was in 1988 or 1989. In his July 2012 appeal, he acknowledged he had Osgood-Schlatter's disease as a teen, but this resolved. In 1989 or 1990, he injured both knees during a squatting exercise at the gym. The clinician who treated him afterward showed him X-rays of hair line fractures in knee caps resulting from over-exertion during the exercise. He believed the current knee problems were due to an injury in service. 

In January 2012, a VA examination report showed the Veteran was diagnosed with mild degenerative joint disease and chondrocalcinosis of the right knee. The Veteran stated he hurt his right knee doing squat exercises in the military. He twisted or sprained his right knee in July 2008. He twisted it again in October 2009 in stranded in August 2008. He did not have any left knee pain, but the right knee ached with active range of motion. He was seen at the Pittsburgh VA orthopedic clinic for aspiration of the right knee in the past and has had steroid injection twice without much joint pain relief. 

Some limitation of motion was found in the right knee. Left knee flexion and extension were normal and there was no objective evidence of painful motion. Left knee post-test range of motion was also normal. No functional loss of the left knee was noted, but the right knee had some. Stability testing for both knees was also normal. Degenerative or traumatic arthritis of the right knee was documented. 

The examiner reviewed the file and saw 1981 bilateral knee films were normal. The November 1990 right knee film was again normal. The right knee MRI in November 2009 showed very mild degenerative joint disease and a degree of patellofemoral arthritis. Imaging of the right knee again in July 2011 showed mild degenerative joint disease. 

The claims file and VA medical records military service notes were reviewed. The examiner noted the left knee was not problematic according to the Veteran at the time of the examination. The diagnosis was the right knee mild degenerative joint disease; there was no left knee diagnosis. The examiner provided a negative opinion regarding the right knee disability, and stated it was associated with age, obesity and intercurrent injuries over the years. The current right knee disability was not due to a single event. There was a history of left knee sprain in service, but no evidence of a chronic left knee disability.

At the March 2013 Board hearing, the Veteran reiterated the assertions he raised before (Transcript, pp 3-5). He admitted he had post-service injuries, but he was told by a doctor that "it was already messed up from before." (Transcript, p 6.) 

Analysis

Although the RO initially denied these claims on the basis that the disabilities pre-existed service, a knee disability was not identified on the examination when he was accepted into service; and there is not clear and unmistakable evidence that a knee disabilities both pre-existed service and was not aggravated in service.  The presumption of soundness is therefore not rebutted.  38 U.S.C.A. § 1111 (West 2002).  Given the Veteran's testimony and the service treatment records, the second element of service connection, an in-service disease or injury, is established.  Nonetheless, service connection requires a showing of a current disability and a link between that disability and the disease or injury in service.  38 U.S.C.A. §§ 1110, 1131; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The current disability requirement could be satisfied by a diagnosis shortly before a claim is filed.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

The Veteran is competent to report current symptoms of knee disabilities and others are competent to report what they have observed about his knee problems, to include trouble with using stairs or that he had knee pain after service, because such observations are within their own personal experience. 38 C.F.R. § 3.159(a)(2). However, regarding the right knee, because there was an intervening injury, the issue of etiology requires some medical expertise. See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010) (the Board may determine, after considering a veteran's lay testimony regarding etiology, that it is insufficient to show service connection). 

As for credibility, the Veteran has not consistently claimed he had signs or symptoms of a current left knee disability. He did not initially file a claim for it (see December 2008 claim) and did not consistently complain about it (see September 2009 and January 2012 VA examination reports). 

The only indication of a current underlying left knee disability consists of reported diagnoses of left knee chondromalacia in July 2008. It is obvious from a review of the 2008 records that the reference to the left knee was an error. The physician who listed this diagnosis, provided treatment records and a summary showing that findings were limited to the right knee and that treatment was the result of a right knee injury.

A.D. reported observing only right knee problems after service. The Board affords the later assertion that the Veteran has had continual left knee pain since service little weight. 

There is no competent and credible evidence of a current left knee disability. The Veteran has not specifically complained of left knee symptoms during treatment or examination, at his hearing or in written statements during the course of his appeal.  The January 2012 VA examination was thorough and accurate and found no current left knee disability. The weight of the evidence is against a finding that the Veteran has had a left knee disability at any time since proximate to his 2008 claim.  As the first element of service connection is not shown, the claim for service connection for a left knee disability fails. See Degmetich, 104 F. 3d 1328; Brammer, 3 Vet. App. at 225. 

There is no dispute that the Veteran has a current right knee disability.  The remaining question is whether that disability is the result of a disease or injury in service.  The January 2012 VA examiner found no nexus between service and the current disability, while noting the knee problems in service. While the Veteran and others who submitted lay statements assert right knee problems currently and/or since service, they do not account for the intervening injury. Also, as later events were found to be the cause of the Veteran's right knee disability, the Board does not find that the current right knee disability started until much later than one year after service; the presumption is not for application here. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has contended that he had a right knee disability that pre-existed his 2008 injury and that he was told by his treating physician that it was likely that his knee was disabled prior to the injury.  These reports are contradicted by the treatment reports showing that the physician recorded no prior injury or disability and affirmatively indicated that there was no such history.  The Veteran's reports as to what the physician told him are not deemed credible.  His reports to the physician during treatment are deemed highly credible.  As reflected in the Federal Rules of Evidence, reports made to a medical professional in the course of seeking treatment are highly likely to be accurate because a person realizes that proper treatment is more likely if an accurate history is provided. Fed. R. Evid. 804; see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that reference to the Federal Rules of Evidence would more thoroughly elucidate the necessary reasons and bases for the Board's decision).

The statement from the mother of the Veteran's child provides information as to the in-service symptoms and complaints "over the years" but lacks specific details about the course of the right knee disability after service.  To the extent it reports a continuity of symptomatology; it is vague and contradicted by the Veteran's more probative statements made to his treatment provider.  The statements from the Veteran's co-workers relate only to the current disability and do not provide evidence of a nexus to service.

The evidence is against finding a link between a current right knee disability and service and finding a current left knee disability. Because the weight of the evidence is against the claims, reasonable doubt does not arise and they are denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 


REMAND

The April 2012 VA examination report reflects the Veteran stated he had flare ups, but the amount of range of motion lost due to flare ups was not recorded. Also, the examiner stated that the functional impairment included pain, but then there was no estimation of any range of motion lost due to pain. This information is needed to rate the right elbow claim. 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the April 2012 VA examiner. The examiner should answer the following question: 

* Is there any additional range of motion loss due to pain or flare ups?  If so, estimate this amount, expressed in degrees of lost motion. The examiner should note that the Veteran is competent to report the range of motion during flare ups.

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

If the examiner is unavailable, or unable to answer the question, afford the Veteran a new examination to evaluate the current severity of his right elbow disability.

3. If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


